Citation Nr: 0721337	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-24 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating higher than 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1990 to 
February 1994

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2003 and February 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The February 2003 decision denied a claim 
for a rating higher than 30 percent for migraine headaches, 
and the February 2006 decision denied service connection for 
PTSD.

The Board is remanding the claim for a higher rating for the 
migraine headaches to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  Whereas the Board will go ahead and decided 
the claim for PTSD.

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, apprised of whose responsibility - 
her or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
her claim has been obtained.

2.  The veteran did not serve in combat, and her alleged 
stressors do not suggest otherwise or pertain to military 
service in that capacity.

3.  The most probative medical evidence on file indicates the 
veteran does not have PTSD or any other acquired psychiatric 
disorder as a result of her military service.

CONCLUSION OF LAW

An acquired psychiatric disorder, inclusive of PTSD, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, in light of the above-noted 
change in the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio, supra 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of a December 2004 RO letter to 
the veteran notifying her of the VCAA, she has been advised 
of the laws and regulations governing the claim on appeal and 
the evidence that she must supply and the evidence that VA 
would attempt to obtain for her.  That letter also 
specifically informed her of the need to submit any relevant 
evidence in her possession.  As well, that letter included 
questionnaires requesting information (specific dates and 
other details, etc.) concerning the stressful events 
in service that she believes caused her PTSD - including to 
the extent those incidents involved a personal/sexual 
assault.  See 38 C.F.R. § 3.304(f)(3).  And in response, she 
provided this information - including in a June 2006 
statement.

The evidence obtained for consideration in the veteran's 
appeal also includes her service medical and personnel 
records, private treatment reports, VA treatment records 
through June 2005, and the reports of her VA compensation 
examinations, including to assess her mental state and 
determine whether there is functional impairment resulting 
from events occurring coincident with her military service - 
the dispositive issue.  She has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and her representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, 
though, she was provided VCAA notice in December 2004, so 
well prior to the initial adjudication of her PTSD claim in 
February 2006.  Consequently, there was no timing error in 
the provision of her VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited its 
holding in Dingess by clarifying that where, as here, service 
connection has not been granted as of the date of the VCAA's 
enactment, the veteran is entitled to pre-decisional notice 
concerning all elements of her claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of 
whether this is prejudicial error.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); see, too, Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007) (where the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that, once an error is identified, the burden 
shifts to VA to show the error was harmless).  See, as well, 
Overton v. Nicholson, 20 Vet. App. 427, 436 (2006) (where the 
Veterans Claims Court held that a first element notice error 
has the natural effect of producing prejudice).



Here, the veteran received the requisite Dingess notice in a 
March 2006 letter explaining the type of information and 
evidence needed to establish a downstream disability rating 
and effective date in the event her service connection claim 
is granted.  Then the RO subsequently readjudicated her claim 
in the September 2006 Statement of the Case (SOC) based on 
the additional evidence that had been submitted since the 
initial rating decision at issue.  So there is no prejudicial 
error in proceeding with final appellate consideration of her 
claim at this time.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

Factual Background

The veteran's service medical records (SMRs) indicate she was 
involved in a motor vehicle accident in March 1991 while 
stationed overseas.  Apparently, she was a passenger in a 
moving truck and was thrown against a support in the vehicle, 
hitting her back.  As a result of her injury, she was 
relegated to her quarters for four days and assigned light 
duty.

Other records concerning her military service show the 
veteran became pregnant in July 1991.  And while on leave for 
her pregnancy in September 1991, the symptoms referable to 
her back injury increased; the diagnosis was herniated lumbar 
discs.  She was recommended for convalescent leave in 
February 1992, due to her medical problems and pregnancy.  
She gave birth in April 1992.

Outpatient notes from August 1993 show the veteran's 
prescription for Cafergot was discontinued and she was 
prescribed Pamelor in conjunction with a visit to address 
complaints of migraine headaches.  In an October 1993 
memorandum to the Physical Evaluation Board (PEB), she 
indicated that she took Cafergot, Nortriptyline, Ergostat, 
Bellergal, Reglam, Fiorinal, and Tylenol 3 to treat her 
migraine headaches.  Because of her back and migraine 
disabilities, she was found unfit for further military 
service and cleared for discharge at a formal board 
proceeding in October 1993.

Outpatient notes from November 1993 indicate the veteran 
discontinued the use of Pamelar and Bellergal (on her own 
volition), stating the medications were cancelling out her 
aura symptoms.

In a report associated with her military discharge 
examination, the veteran indicated she had trouble sleeping 
in the past, but no nervous trouble, depression or excessive 
worry.  There was, however, documentation of her migraine 
headaches.

The veteran's military personnel records show she was in 
basic training during March 1990 and advanced individual 
training (AIT) in May 1990.  A letter indicates she was 
eliminated from consideration for an administrative assistant 
course in August 1990.  Other records show her military 
occupational specialty (MOS) was food service specialist.  
Personnel action forms show sequential promotions in July 
1990, January 1991, and January 1992.  A memorandum from May 
1991 shows she was in the Southwest Asia Theater of 
Operations, in support of Operation Desert Storm/Desert 
Shield, from December 1990 to May 1991.  Still other records 
show service in Germany from September to December 1990 
and from May to September 1992.  More recent records 
concerning her service indicate she was transferred to a 
military hospital in December 1992.  Following her discharge 
from the military in February 1994, she was retained for 
medical processing through May 1994.  As a result of her 
service, she was awarded the good conduct medal.  Her DD Form 
214 also confirms her receipt of the Army Achievement Medal, 
the National Defense Service Medal, the Southwest Asia 
Service Medal with three bronze service stars, the Kuwait 
liberation Medal, the Army Service Ribbon and the Overseas 
Service Ribbon.

Shortly after her discharge from service, the veteran was 
provided a VA psychiatric examination in May 1994.  Her 
pertinent military and medical history was discussed.  At the 
time of that examination she could not substantiate any basis 
for a psychiatric problem, so the examiner surmised that it 
was scheduled at the behest of her representative.

The only pertinent psychiatric history noted was that the 
veteran took Pamelor for a short period of time while under 
treatment for lumbosacral and migraine conditions.  She 
denied any problems with sleeplessness or mood disorders, but 
indicated some difficulty adjusting from military to civilian 
life.  She also denied any traumatic experiences during her 
service in Southwest Asia.

On objective mental status examination, the veteran was found 
to be alert and oriented (to time, place, person and 
situation), in good contact with routine aspects of reality, 
and showing no signs of psychosis.  She spoke and conversed 
normally.  Her mood was characterized as "quite humorous and 
pleasant."  Based upon these findings, the examiner found her 
to have no diagnosable psychiatric disorder.  She was found 
to have had a short period of depression while she was at a 
military hospital, but that was attributed to boredom and 
considerable amounts of medication for her physical 
disabilities.  Her trouble adjusting to civilian life was 
again noted and characterized as merely a past adjustment 
reaction.  Her Axis I diagnosis was adjustment disorder with 
depressed mood in full remission.  She was also found to have 
physical disabilities including prior herniated discs and 
migraine headaches.

In August 1994, the veteran had a VA general medical 
examination.  Her pertinent military and medical history 
again was discussed.  She was found to have no apparent 
psychiatric abnormalities and was capable of managing her 
benefit payments.  A November 1996 VA examination, including 
an assessment of miscellaneous neurological disorders such as 
her migraines, did not address any psychiatric abnormalities.  
That same month, her bladder condition was examined.  She 
reported a history of an injury during service including a 
back injury in a truck accident in Southwest Asia.  No 
specific diagnosis was rendered, in part due to a lack of 
access to her medical records.

Records from March to August 1998 show the veteran received 
extensive VA outpatient and inpatient treatment for 
psychiatric conditions.  During that time she was diagnosed 
with an adjustment disorder and bipolar disorder.

In April 1998, the veteran was admitted for VA treatment of 
back and leg pain.  She was described as moody.  Notes from 
this visit indicate she was seen by the psychiatry 
department, who assessed a mood disorder (not otherwise 
specified).  She agreed to follow-up care.  Records of VA 
inpatient care in November 1999 indicate she was unable to 
ambulate due to pain.  No evidence of radiculopathy was found 
on examination and the evaluating physician speculated her 
symptoms "may be exaggerated by underlying psychiatric mood 
disorder, which [s]he had previously been diagnosed with."  A 
nurse who treated her during that hospitalization noted the 
veteran had a history of bipolar disorder.

In June 1998, the veteran reported having been involved in 
two car accidents while serving in the Persian Gulf.  In 
addition, she stated that a man in her unit died.  A 
Minnesota Multiphasic Personality Inventory (MMPI) conducted 
at that time was considered consistent and reliable.  She 
reported a variety of somatic complaints, which were found to 
be excessive for someone with a specific physical problem.  
A psychological basis for these complaints was indicated.  
She was recommended for a medical evaluation.  In August of 
that year, she reported apprehension about a referral to a 
psychology intern, expressing concerns about working with a 
male therapist.

In January 2000, the veteran had a VA examination for 
neurological disorders, specifically to address her migraine 
headaches.  Her pertinent medical and other history was 
discussed and a physical examination performed, the findings 
of which were essentially normal.  Migraines, however, were 
indicated.  Those findings were essentially repeated during a 
September 2002 VA neurological examination.

VA outpatient notes from January 2005 relate to the veteran's 
visit to establish primary care with a VA facility.  She 
complained of depression, and her use of Zoloft was noted.  
She reported having discontinued Zoloft in November 2004, 
but requested continuing this medication to address her PTSD 
symptoms.  She said this condition related back to a truck 
accident during Operation Desert Storm in 1991.  She agreed 
to see a psychologist.  She also reported a social history to 
include exposure to combat, from which she complained of 
flashbacks.  She again noted the truck accident in 1991.  The 
diagnosis was depression.

VA individual therapy records from May 2005 show the veteran 
complained of severe irritability, racing thoughts, overly 
energetic activity, hypersexuality, and pressured speech.  
She discussed her ongoing private treatment where she had 
been addressing a reported incident during service where she 
was raped by four Saudi men in a van and thrown onto the 
road.  These notes indicate a military sexual trauma referral 
and prescriptions for lithium and Seroquel.

Records from June 2005 discuss further individual therapy.  
The examiner indicated treatment with this veteran seven 
years prior.  She reported having been raped by four "Turks" 
while overseas, just prior to deployment to Southwest Asia.  
She stated that she went to her commanding officer to report 
the rape and was ashamed and chastised.  She stated she was 
encouraged not to press criminal charges.  Her motor vehicle 
accident was then reported to have been combat related.  She 
said this caused her to focus more on her physical injuries 
and to forget about the rape.  Following a mental status 
examination, she was diagnosed with PTSD and probable bipolar 
disorder.

Other records from June 2005 address inpatient treatment, for 
less than 24 hours, at a VA medical center.  The veteran 
complained of increased agitation from claimed PTSD.  She 
said she felt misdiagnosed and insisted that she had PTSD 
from the Gulf War.  She indicated that she wants to be put on 
the right team so that she can be evaluated and receive a 100 
percent service-connected pension because she could not work.  
Mental status evaluation revealed no clear evidence of PTSD.  
Her urine screen was positive for tetrahyrdocannabinol.  She 
was given an Axis I diagnosis of bipolar disorder.  She was 
also found to have a history of substance abuse, and the 
examiner indicated that part of the veteran's Axis I 
diagnosis included ruling out substance-induced mood 
disorder.  Based on her statements, PTSD was included in this 
Axis I diagnosis.



Subsequent notes from that month indicate the veteran walked 
into a VA treatment center requesting to be restarted on the 
antidepressant Zoloft for her severe irritability, depressed 
mood, and anxiety.  She reported a lack of sleep and 
intolerance of others.  She reported going into cleaning 
frenzies.  She indicated she had previously taken Welbutrin 
and Depakote.  She reported a positive history of substance 
abuse, as well.  Following a mental status review, she 
indicated the Xanax prescribed her was helpful with her PTSD 
symptoms.  She reported that she was undergoing private 
therapy.  She was then prescribed valproic acid to help 
her sleep.

In August 2005, the veteran underwent a VA psychiatric 
examination.  The claims file was not reviewed, but her 
pertinent military and medical history were discussed.  She 
described her motor vehicle accident during service as 
involving being a cab passenger in a truck that rolled down a 
hill.  She then reported that she had bipolar disorder since 
being gang-raped in Germany in November 1990.  
Following examination, she was diagnosed with bipolar 
disorder, migraine headaches, and degenerative disc disease, 
among other things.  Her headaches were considered to largely 
reflect depression that dated to sexual trauma in service.

A report from the veteran's private therapist, received in 
June 2006, notes treatment from January 2005 to May 2006 for 
PTSD and bipolar disorder with rapid cycling.  This therapist 
indicated the veteran was referred for care with her due to 
an assault while in the military.  She appeared unkempt at 
the time of her first visit.  She described her lateness to 
the appointment as due to fear of driving near trucks.  She 
also described flashbacks of being gang-raped by four Turkish 
men prior to deployment to Southwest Asia.  She also wrote 
that her complaints to superiors were not considered.  The 
therapist indicated a plan of establishing a therapeutic 
relationship to work through severe PTSD issues and symptoms.



Private outpatient records from January 2005 to June 2006 
include an intake assessment of the veteran's PTSD.  She 
reported that, while stationed overseas, she was raped 
violently by four men and thrown out of a van.  She did not 
recall medical treatment following this incident.  She also 
reported a serious truck accident.  She described a lack of 
support from her superior officers.  Generally speaking, she 
also described resentment by Arab men toward American women.  
She described basic training as humiliating, with sexual 
overtones.

In July 2006, the veteran had a VA examination to assess the 
nature and etiology of her psychiatric condition.  Her claims 
file was reviewed and pertinent military and medical history 
discussed.  Her treatment by a private therapist was noted 
and described.  The VA examiner indicated that, while the 
veteran has been given a diagnosis of PTSD by some 
clinicians, specific symptoms supporting this diagnosis have 
not been documented.

In discussing the basis of the opinion, the examiner noted 
the veteran first sought psychiatric treatment in 1997 and 
did not receive any psychiatric treatment in the military.  
Her 1993 Pamelar (Pamelor) prescription was attributed to 
physical complaints - not mental related pathology.  After a 
lengthy discussion of her claimed sexual assault, the 
examiner indicated it was difficult to distinguish between 
her mood disorder symptoms and her assault residuals.  Her 
contention of psychological stress in the military and a 
reluctance to admit problems was noted.  The examiner then 
pointed out there was no documentation to support the 
veteran's claim of sexual assault.  The examiner found the 
lack of medical evidence striking, given the reports of a 
severe beating.  The veteran indicated that she had not 
worked for one year, after experiencing a "nervous breakdown" 
at work.  She also reported this breakdown was due to an 
abusive relationship that triggered memories of her reported 
rape.  But no significant post-military history of trauma was 
indicated.  Addressing her reported rape, the veteran 
indicated a loss of self-worth and blame problems.  She 
indicated certain cues reminded her of the rape and that she 
avoids things that trigger rape memories.  The examiner 
indicated review of the veteran's contentions, to include 
extensive writings about the circumstances of her rape.  


However, based on the veteran's description of the events in 
question, the examiner noted the motor vehicle accident in 
service would not meet the criterion for a trauma, and that 
the veteran did not report symptoms of PTSD related to that 
accident.

Following a comprehensive mental status evaluation, the 
veteran received an Axis I diagnosis of bipolar disorder, 
mixed.  This condition was considered to be unrelated to her 
military service.  In a summary paragraph, the examiner 
reiterated that the motor vehicle accident in service did not 
meet the diagnostic criteria for PTSD based upon reports.  
The examiner also stated the veteran reportedly experienced a 
horrific sexual assault while off station in Germany, but 
that she did not report this incident or seek medical 
attention.  Therefore, no record of this was found.  
The examiner stated this report clearly meets the criteria 
for a PTSD-related trauma, affecting the veteran's self 
esteem and other areas of her life.  However, she was not 
found to report symptoms of PTSD of sufficient severity or 
frequency to meet the applicable diagnostic criteria.  While 
her symptoms did meet the diagnostic criteria for bipolar 
disorder, the lack of treatment for any psychiatric disorder 
in service, and the lack of formal psychiatric treatment for 
a number of years after service, led to the examiner's 
conclusion that the veteran's bipolar disorder cannot be 
considered related to, or exacerbated by, her military 
service.

The lay evidence of record includes the veteran's contentions 
and various statements from family members.  In 
correspondence received in October 2004, she contended that 
her truck accident in March 1991 caused resulting fear of 
trucks and difficulties dealing with her disabilities.  She 
also said she reported a sexual assault in November 1990.  
She claimed this was reported along the chain of command, 
but that her first sergeant said "she didn't act like a 
whore; she would not have been treated like one."  She said 
her claim was dismissed on lack of information and judgment 
on her part.  She also said this has resulted in problems 
with authority and intimate relationships with men.



An August 2005 letter from the veteran's sister, M.G., 
describes the veteran's bouts with physical and mental 
disabilities.  M.G. described her observations of the 
veteran's behaviors and her difficulty getting along with 
men.  She said that her sister's mental health has changed 
since service.  A letter from another sister, J.W., also 
described the observations of the veteran's mental status and 
behaviors.  She also indicated the veteran has not been the 
same since returning from service.  A statement from the 
veteran's mother, also dated in August 2005, described the 
veteran's recent discussion of the rape that she states 
occurred in 1990.  The mother described her anger at the Army 
sending a recent rape victim to a country with citizens of 
the same heritage as the purported rapists.  She said that 
acknowledgement of the veteran's PTSD by VA would help the 
veteran with closure of the whole ordeal.

In conjunction with these lay statements, the veteran also 
submitted a detailed letter describing her situation and 
history.  She said that, since service, she had experienced 
difficult relationships with men.  She also reported having 
been raped in her sleep by one boyfriend.  She discounted the 
value and accuracy of her May 1994 VA compensation and 
pension examination.  She disputed the examiner's findings 
regarding her symptoms, saying they were inaccurate.  
She also noted the chronic and ongoing nature of her 
psychiatric treatment.

The veteran again submitted a detailed statement in April 
2006.  This time she described difficulties in jobs since 
service and a motor vehicle accident in September 2003.  
Concerning her service, she described sexual harassment and 
vulgarity from her superiors in basic training and 
afterwards.  She also described meeting a man at a nightclub 
overseas.  She said she dated him for a few weeks following 
this encounter.  She then claims that she was alone in a van 
with him, when three men broke in and attacked her.  She 
states she was brutally bitten on the lip and raped.  She 
described being thrown from the van.  Afterwards, she 
reported blood and bruising about her body.  She says she 
reported the incident to her supervisor, but that he 
chastised her and indicated she should not report the 
incident to the police.  She says one of her superiors 
comforted her and told her to put the incident behind her.  
With respect to her tour in Southwest Asia, she reported fear 
from missile alerts.  She reported a non-traumatic death of a 
fellow soldier coincident with the onset of hostilities with 
Iraq.  She also recounted the circumstances surrounding her 
truck accident in service.

A June 2006 letter from the veteran's sister also addressed 
the veteran's physical health before and since service.

Later in June 2006, the veteran submitted another statement 
expressing her continued desire to establish service 
connection for PTSD.  In support of her claim, she indicated 
that she was prescribed medications for depression while in 
service.  She also argued that being placed on convalescence 
leave during her pregnancy was a reflection of both physical 
and mental disabilities.  She then noted ongoing treatment 
for allegedly misdiagnosed conditions following service.  
Pictures included were said to address her service 
experiences.  In other correspondence received later in June 
2006, she reported that her truck accident was combat 
related.  In additional correspondence received in July 2006, 
she stated that private therapy records confirm her rape.

Analysis

Service connection will be granted if it is shown the veteran 
has disability from a disease contracted or an injury 
sustained in the line of duty while in the military.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 C.F.R. § 3.304(f) (2006); see, too, Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that she did engage in 
combat, but that the alleged stressor is not combat related, 
then her lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates her testimony or 
statements, such as service records.  See Cohen, 10 Vet. App. 
at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records [as 
previously required prior to the adoption of 38 C.F.R. § 
3.304(f)], but may also include other sources of evidence.  
See Cohen, 10 Vet. App. at 143, citing to M21-1, Part VI, 
para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, 
para 50.45(d) (1989).



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  But corroboration does not require "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Special consideration must be given to claims for PTSD based 
on personal assault. Patton v. West, 12 Vet. App. 272 (1999).  
In particular, the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
considered substantive rules that are the equivalent of VA 
regulations and must be applied.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, 
in cases of personal assault, development of alternate 
sources for information is critical.

There is an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred.  These sources include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14, which recognize that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."



This notwithstanding, that a condition or injury occurred in 
service alone is not enough to prevail; rather, there must be 
an actual disability resulting from that condition or injury 
in order for service connection to be granted.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

After carefully reviewing the relevant medical and other 
evidence in this case, the Board concludes that service 
connection is not warranted for an acquired psychiatric 
disorder, inclusive of PTSD.  One of the reasons for denying 
the claim is that there continues to be disagreement amongst 
the various psychiatrists, psychologists, and other 
clinicians (social workers, etc.) who have evaluated and 
treated the veteran over whether she even has PTSD.  For 
reasons that will be explained, the most probative evidence 
(by a preponderance) indicates she does not, but, instead, 
has bipolar disorder, which also has not been attributed to 
her military service - including to the specific incidents 
in question involving the alleged gang rape and truck 
accident.  Aside from this, she admittedly has a history of 
substance abuse, which has not been linked to an underlying 
psychiatric disorder, including either PTSD or the bipolar 
disorder.

The veteran's service medical records are unremarkable for a 
diagnosis or formal treatment of a psychiatric disorder, 
including PTSD and bipolar disorder.  These records do 
confirm that she was involved in the truck accident, as she 
alleges, but her resulting back problems (herniated discs) 
and migraine headaches were the reasons she eventually was 
discharged from the military, not because of any consequent 
psychiatric-related illness.  There was never any mention 
during service (either in the way of a relevant complaint or 
objective clinical finding) of additional disability in this 
regard, including during her military discharge examination.  


And keep in mind VA already is compensating her for the 
disability resulting from her low back injury and for her 
migraines.  She has a 40 percent rating for a 
herniated nucleus pulposus (HNP) at L4-L5 with disc 
herniation at L5-S1 (and in the past has had a temporary 100 
percent rating for this disability under 38 C.F.R. § 4.29 
("paragraph 29")), and she has a 30 percent rating for her 
migraine headaches.  She also has a 20 percent rating for 
detrussor muscle instability.

Very near to when her military service ended, indeed only 
about three months after in May 1994, the veteran was given a 
VA psychiatric examination.  And she again had no pertinent 
complaints.  In fact, she specifically denied having 
experienced any traumatic experiences while stationed in 
Southwest Asia, which is where she now claims she was gang 
raped.  The examiner found no objective clinical indications 
of a psychiatric disorder, of any sort (PTSD, bipolar 
disorder, etc.), so none was diagnosed, and he rather 
strongly suspected the veteran may have only been requesting 
VA benefits for psychiatric-related illness at the behest of 
her representative, i.e., not so much because she herself 
believed she was so entitled.  Moreover, the VA examiner 
clarified that the medication (Pamelor) the veteran had taken 
during service was only for a relatively short time - and in 
any event only to treat her lumbosacral (i.e., low back) and 
migraine conditions.  The examiner also attributed the 
depression the veteran had experience during service while in 
a military hospital to simple boredom and the considerable 
amount of medications she was taking for her physical 
disabilities; the examiner further indicated the depression 
did not persist, rather, resolved when those circumstances 
changed.  And any difficulty the veteran had experienced in 
readapting to civilian life after being in the military was 
attributed to a simple adjustment reaction, again, not any 
traumatic experience of the type mentioned coincident with 
her military service.  The examiner made note of the fact 
that the adjustment disorder with depressed mood was in 
"full remission."



Since the veteran had that examination very contemporaneous 
to the relevant time at issue, as opposed to long after the 
fact, the results of that examination are highly probative 
evidence against her claim - especially considering that 
subsequent VA examinations for several ensuing years also 
revealed no psychiatric abnormalities, much less that were 
traceable back to her service in the military.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) 
(contemporaneous medical findings may be given more probative 
weight than a medical opinion coming many years after 
separation from service).  See, too, Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) and Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (also discussing the decline in the probative 
value of medical nexus opinion evidence due to a lengthy time 
period between service and the date of the opinion).

The first diagnosis of a psychiatric condition appears in 
records from early 1998.  That, incidentally, was well beyond 
the one-year grace period after service for the initial 
manifestation of a psychosis (like bipolar disorder), to 
presume the condition was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran was diagnosed with adjustment disorder and bipolar 
disorder, but no evidence at that time related these 
conditions to her military service.

More recent records reflect ongoing problems with bipolar 
disorder and depression.  The first diagnosis of PTSD appears 
in private treatment records from February 2005 and in VA 
treatment records from June 2005.  These records mention the 
veteran's history of stressors in service, including a sexual 
assault.  The psychologist that provided the veteran therapy 
during 2005 and 2006 submitted a report to VA in June 2006, 
indicating the veteran had a principle diagnosis of PTSD.  
But VA examinations around the same time, in August 2005 and 
July 2006, reiterate her prior diagnosis of bipolar disorder.  
The July 2006 VA examination report also concludes that her 
bipolar disorder is unrelated to her military service.



So as is readily apparent, there are conflicting opinions on 
this dispositive question, that is, insofar as whether the 
veteran has PTSD or an acquired psychiatric disorder of some 
other sort related to her military service - and, in 
particular, to her alleged gang rape and truck accident.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously this is more difficult 
when medical opinions, like here, reach different 
conclusions, and at the same time the Board is also mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Here, there is a legitimate basis for accepting the opinion 
of the July 2006 VA examiner over that of the private doctor 
who wrote the May 2006 letter.  The July 2006 examiner is a 
psychiatrist who, on the basis of a comprehensive 
mental status examination as well as a review of the 
veteran's claims file, determined his symptoms do not satisfy 
the DSM-IV criteria for a diagnosis of PTSD.  He also noted 
the lack of any evidence of treatment at the time of the 
alleged attack, considering the severity of the assault as 
reported by the veteran, inferring that it stood to reason 
that the sheer brutality of her injuries would have 
necessitated treatment - at least for her resulting physical 
injuries.  But there were no complaints or treatment.  This 
physician's thorough review of the claims file, including, 
notably, the private psychologist's opinion is of greatest 
contribution to the probative value of this opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (discussing 
access of examining physician to the veteran's claims file as 
key factor in evaluating the probative value of a medical 
opinion).



By contrast, the private psychologist who provided the May 
2006 opinion did not have access to the claims file, nor is 
there an available record of her more recent clinical 
findings.  While she indicated the veteran was referred to 
her on the basis of military sexual trauma, she was not given 
access to the claims file for her own independent review of 
it.  And her opinion appears to have been predicated entirely 
on the basis of what the veteran told her occurred in 
service.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected a medical opinion as immaterial where 
there was no indication the physician had reviewed the 
veteran's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  That said, 
although the Board may reject a medical opinion that is based 
on facts provided by the veteran that have previously been 
found to be inaccurate and may reject such a medical opinion 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis of the 
opinion, the Board may not disregard a medical opinion solely 
on the rationale that the medical opinion was based on a 
history given by the veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).

Here, the sexual assault in service remains unsubstantiated, 
so merely because this private psychologist saw the veteran 
on referral premised on the assault having occurred does not, 
in and of itself, establish that it did - for the reasons 
already mentioned.  Hence, ultimately, the Board gives this 
favorable opinion less probative weight than the VA 
examiner's opinion to the contrary.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

Since the veteran's claim involves a personal, i.e., sexual 
assault, the Board also notes that the private examiner did 
not discuss the significance of any markers coincidental with 
the claimed assault - such as behavior changes, 
medical treatment reports without unexplained diagnoses, etc.  
Instead, this private examiner only referred to the veteran's 
current contentions regarding having reported the incident to 
her superiors but being summarily dismissed by them.  Some VA 
outpatient records from June 2005 also include a diagnosis of 
PTSD.  But these records are also based on the veteran's 
self-reported history that has not been objectively 
substantiated.  See Swann, supra.  Given the basis of the VA 
examiner's opinion in both the record and her objective 
clinical evaluation, it should be afforded greater probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995).  Thus, the most 
probative evidence as to the issue of the veteran's current 
diagnosis is against the claim of service connection for 
PTSD.

Proof the veteran has the condition claimed, usually in the 
way of a medical diagnosis, is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection, irrespective of the particular condition at 
issue.  See Degmetich v. Brown, 104 F.3d 1328 (1997) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  And the 
preponderance of evidence in this case is against a current 
diagnosis of PTSD.

The Board is aware of the veteran's bipolar disorder, as this 
condition was diagnosed numerous times, including in the July 
2006 VA examination report.  However, that report also 
pointed out the veteran was not treated for this condition 
during service or even for many years after, and that it 
cannot be considered to have been related to or exacerbated 
by her military service.  This is highly probative evidence 
against a link between the veteran's current bipolar disorder 
and service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  There is no medical evidence that contravenes this 
opinion.  So, even though the veteran has a current 
psychiatric disorder, it has not been related to her military 
service.

The veteran has advanced numerous contentions in this case, 
as to the legitimacy of her claim.  But since she is a 
layperson, she does not have the necessary medical training 
and/or expertise to diagnose PTSD, herself, or, in the case 
of her bipolar disorder, to etiologically link it to her 
military service - including, again, to the alleged gang 
rape and truck accident.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The same is true of the several statements from the veteran's 
sisters and mother.

The veteran argued in a June 2006 statement that she took 
medications for depression relating to her pregnancy and 
childbirth during service.  She also has stated that her 
convalescent leave was attributable to mental and physical 
problems.  Prescriptions for medications associated with 
treatment of psychiatric disabilities during service are 
reflected in her service medical records.  But as indicated, 
and as the VA examiner explained, contemporaneous records 
from service indicate these prescriptions were actually 
issued for the veteran's migraine headaches and in other 
instances so she could deal with the effects of her physical 
disabilities (including the residuals of her low back 
injury).

Also, the veteran has stated that she was in combat, citing 
military records that indicate her injury was combat related.  
However, the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b) 
[and the implementing regulation, 38 C.F.R. § 3.304(d)], 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case- by-case basis.  See VAOPGCPREC 
12-99 (October 18, 1999).  Here, a review of the veteran's 
military records does not indicate she ever engaged in 
hostile fire with enemy forces, nor has she contended as 
much.  Furthermore, the circumstances of her motor vehicle 
accident in service, even acknowledging it occurred, were 
determined by the July 2006 VA examiner to be insufficient to 
meet the DSM-IV stressor criterion for a traumatic experience 
precipitating PTSD.

So, in summary, the preponderance of evidence shows the 
veteran does not have a current PTSD diagnosis.  And while 
she has a diagnosis of bipolar disorder, the most probative 
medical evidence of record is against a relationship between 
this condition and events coincident with her military 
service.

For these reasons and bases, the claim for service connection 
for an acquired psychiatric disorder, inclusive of PTSD, must 
be denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, is denied.


REMAND

The veteran's migraine headaches are rated as 30-percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).  Under this Code, migraines causing characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent rating.  Whereas 
if there are very frequent completely prostrating and 
prolonged attacks causing severe economic inadaptability, a 
50-percent rating is warranted.

In this case, the veteran's most recent VA neuropsychiatric 
examination was in August 2005, almost two years ago.  
Without reviewing the claims file, but following an 
examination that included a discussion of pertinent medical 
history and consideration of diagnostic imaging, the 
examining physician concluded that the veteran's migraine 
headaches "are sometimes prostrating."  Then, in July 2006, 
the Board received private counseling records including one 
from March 2005 showing the veteran had complained of "4 
major migraines in last month."  These records were not 
associated with the claims file before the August 2005 
VA examination or addressed in the SSOC issued that same 
month.  So they have not been considered by the RO in 
determining whether the veteran is entitled to a higher 
rating for her migraine headaches.

Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO - unless the 
veteran waives this right.  38 C.F.R. §§ 20.800, 20.1304(c); 
see also Disabled American Veterans (DAV) v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The March 2005 
private records indicate the veteran has had four major 
episodes in one month, but there is no reference to the 
nature of those attacks -- including whether they were 
prostrating, prolonged, or productive of severe economic 
adaptability.  The August 2005 VA examination report 
describes the frequency of the veteran's migraines as 
"sometimes", which also is vague when considering the 
significance of the frequency of attacks in the rating 
criteria for migraines.  So neither the August 2005 
examination report nor the note contained in the March 2005 
private treatment records address the requirements of 
Diagnostic Code 8100 with a degree of specificity that would 
enable the Board to determine whether a higher rating is 
warranted for the migraines.

Consequently, a remand is necessary to accord the veteran 
another VA examination, which includes a review of the claims 
file for her pertinent medical and other history to address 
the nature and severity of her migraine headache disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to assess the severity of her 
migraine headaches.  The claims file must 
be made available to and reviewed by the 
examiner for the veteran's pertinent 
medical and other history, including a 
complete copy of this remand, and all 
necessary diagnostic testing and 
evaluation performed.

The examiner should determine the nature, 
frequency and severity of the veteran's 
headaches and specifically address the 
frequency of any prostrating attacks.  
The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work, to include whether the disability 
causes severe economic inadaptability.

The examiner must discuss the rationale 
for all opinions expressed.

2.  Then readjudicate the claim for a 
rating higher than 30 percent for the 
migraine headaches in light of the 
additional evidence.  If this claim is not 
granted to the veteran's satisfaction, 
send her and her representative a SSOC and 
give them an opportunity to respond to it 
before returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


